Tzu Ching Kao v Bonalle (2016 NY Slip Op 08222)





Tzu Ching Kao v Bonalle


2016 NY Slip Op 08222


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2014-11919
 (Index No. 12730/13)

[*1]Tzu Ching Kao, appellant, 
vDavid Bonalle, respondent.


Port & Sava, Lynbrook, NY (Gary B. Port and George Sava of counsel), for appellant.
Zimmet Bieber, LLP, New York, NY (Olga Batsedis of counsel), for respondent.

DECISION & ORDER
Appeal by the plaintiff from stated portions of an order of the Supreme Court, Queens County (Pam Jackman Brown, J.), dated October 16, 2014. The order, inter alia, granted those branches of the plaintiff's motion which were for an award of pendente lite child support and maintenance only to the extent of awarding the sums of $4,887.50 per month and $1,965.12 per month, respectively.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The parties were married in 2007 and have one child. In 2013, the plaintiff commenced this action for a divorce and ancillary relief. In the order appealed from, the Supreme Court, inter alia, granted those branches of the plaintiff's motion which were for an award of pendente lite child support and maintenance to the extent of awarding her the sums of $4,887.50 per month and $1,965.12 per month, respectively. The plaintiff appeals, arguing, among other things, that she is entitled to an increased pendente lite award.
" Modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances, such as where a party is unable to meet his or her financial obligations, or justice otherwise requires'" (Yerushalmi v Yerushalmi, 136 AD3d 809, 811, quoting Dowd v Dowd, 74 AD3d 1013, 1014). Any perceived inequities in pendente lite maintenance can best be remedied by a speedy trial, at which the parties' financial circumstances can be fully explored (see Dowd v Dowd, 74 AD3d at 1014; Swickle v Swickle, 47 AD3d 704, 705).
Here, although it appears that the parties' obligations may warrant adjustment when a final award is made (see Domestic Relations Law §§ 236[B][5-a][c][1][d]; 240[1-b][b][5][vii][C]), the plaintiff has not demonstrated the existence of exigent circumstances warranting a modification of the pendente lite maintenance and child support awards.
The plaintiff's remaining contention is without merit.
DILLON, J.P., DICKERSON, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court